DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This action is responsive to applicants’ amendment filed on December 02, 2020.
3.	Claims 1-14 are presented for examination.
4.	Claims 1, 11, and 12 are amended.
5.	Claims 13 and 14 are newly added.6.	The previous claim objection is withdrawn, per applicants amendment.
Response to Arguments
7.	Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.8.	Applicant argues that Peleg does not disclose that “wherein the record request includes a name and a record key of a data set stored in the mainframe system; and , wherein the record, data as a pan of the data set of the mainframe system is a record of a specific row corresponding to the record key of the data set;” as recited in claim 1. 	 	Examiner applied a new reference to teach those features, the applicant argued the previous reference does not teach, suggest, of discloses.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
10.	Claims 1-4, 6-9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Peleg U.S. 2017/0017553 A1 (hereinafter Peleg) in view of Lingamneni U.S. 2018/0181610 A1 (hereinafter Lingamneni).



	Regarding claim 1, Peleg discloses a computer program stored in a computer readable storage medium, which includes encoded commands, wherein when the computer program is executed by one or more processors of a computer system, which allows the one or more processors to perform the following steps (Peleg [0018] e.g., “the disclosed subject matter is a computer program product comprising a computer account ID (i.e., record key), name, address, contact information, etc.), and/or the like”. See also [0018], e.g., “a data service request comprising the unique process code and the reformatted data input”); and wherein the record data as a part of the data set of the mainframe system is a record of a specific row corresponding to the record key of the data set (Lingamneni [0072] describes database that include a flat file structure stored in the form of rows, e.g., “Each record may be a single file, a series of files, a linked series of data fields or any other data structure”). See also [0002], (records referred to as rows.) 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Peleg and Lingamneni. One having  ordinary skill in the art would have been motivated to combine the two reference in order where the data operation sequence includes an ordered list of the executable operations, and thus improves accuracy for name matching or address 
Regarding claim 2, the rejection of claim 1 is hereby incorporated by reference, Peleg and Lingamneni discloses a computer program, wherein the record request includes a name and a record key of a data set stored in the mainframe system (Peleg [0029], [0063], and [0085], where the record request includes the name of the backup server, the name of the data set, etc.. In database, a key is a field that you use to sort data. For example, if you sort record by age, then the age field a key. In this case, Peleg discloses requested data, includes, e.g., “a database along with metadata such as a file name, date and time, original data set name indicators, or other data”. So “date and time” could be a key).
Regarding claim 3, the rejection of claim 2 is hereby incorporated by reference, Peleg and Lingamneni discloses a computer program, wherein the record data as a part of the data set of the mainframe system is a record of a specific row corresponding to the record key of the data set and has a record structure of the mainframe system the rejection of claim 1 is hereby incorporated by reference, Peleg and Lingamneni discloses a computer program).
Regarding claim 4, the rejection of claim 1 is hereby incorporated by reference, Peleg and Lingamneni discloses a computer program, wherein the generating of the open system data includes
Regarding claim 6, the rejection of claim 4 is hereby incorporated by reference, Peleg and Lingamneni discloses a computer program, wherein the transforming of the code system of each field from a mainframe system code system to an open system code system includes transforming an EBCDIC code of the field of the record data to an ASCII code (Peleg [0037] e.g., “MF data sets are record-based encoded in EBCDIC, while open systems files are ASCII encoded byte stream based … A track package consists of an ASCII header describing the track, which is added by the agent on the MF, and followed by compressed binary data set records, possibly encoded in 
Regarding claim 7, the rejection of claim 1 is hereby incorporated by reference, Peleg and Lingamneni discloses a computer program, wherein the open system data exists in a main memory of the open system and is not stored in a persistent storage medium (Peleg [0035] where an open system stored data in main memory area, e.g., “receives as a parameter a memory area to which the data is to be written, the client may communicate with the open storage system using any available protocol”).
Regarding claim 8, the rejection of claim 1 is hereby incorporated by reference, Peleg and Lingamneni discloses a computer program, the steps further comprising: 	receiving an update of a user for the open system data (Peleg [0111] data in the open system updated); 	generating updated record data by transforming the updated open system data to a format usable in the mainframe system (Peleg [0069] e.g., “which creates a backup copy of a data set, wherein only the new, updated, erased or otherwise changed data is read”); and 	transmitting the updated record data to the mainframe system so that the updated record data is stored in the mainframe system (Peleg [0069] e.g., “Incremental backup of a data set level, which creates a backup copy of a data set, wherein only the new, updated, erased or otherwise changed data is read, possibly compressed, packed 
 Regarding claim 9, the rejection of claim 1 is hereby incorporated by reference, Peleg and Lingamneni discloses a computer program, the steps further comprising: establishing, by the open system, a socket connection with the mainframe system through a network (Peleg [0083] e.g., “Data transmission may be done over a TCP/IP socket connection”). 
Regarding claim 11, Peleg discloses an open system for using data of a mainframe system in real time in an open system (Peleg [0035] e.g., “an open system), the open system comprising 	one or more processors (Peleg [Figure 1, element 105]); and 	a memory storing commands executable in the one or more processors (Peleg [0016], e.g., “transmitting the data set to the data set services, in response to the exit function, for the data set services to store the data, wherein no additional data is written to a persistent memory of the mainframe, and wherein no limitations exit on a number of mainframes connected to the mainframe, or on a number of mainframes”),  	wherein the one or more processors determine to transmit, in an open system, a record request to a mainframe system in order to query a record of the mainframe (Peleg [0016], e.g., “transmitting the data set to the data set services, in response to the exit function, for the data set services to store the data, wherein no additional data is written to a persistent memory of the mainframe, and wherein no limitations exit on a account ID (i.e., record key), name, address, contact information, etc.), and/or the like”. See also [0018], e.g., “a data service request comprising the unique process code and the reformatted data input”); and 	wherein the record data as a part of the data set of the mainframe system is a record of a specific row corresponding to the record key of the data set (Lingamneni [0072] describes database that include a flat file structure stored in the form of rows, e.g., “Each record may be a single file, a series of files, a linked series of data fields or any other data structure”). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Peleg and Lingamneni. One having  ordinary skill in the art would have been motivated to combine the two reference in order where the data operation sequence includes an ordered list of the executable operations, and thus improves accuracy for name matching or address matching to enable to reduce the risk or loss associated with fraud.
 Regarding claim 12, Peleg discloses a method for using data of a mainframe system in real time in an open system, which is performed in one or more processors of an open system (Peleg [0018] e.g., “the disclosed subject matter is a computer program product comprising a computer readable storage medium retaining program instructions, which program instructions when read by a processor”), the 
 receiving, by the open system, record data as a response to the record request from the mainframe system (Peleg [0017], where the system receive a request and response to a given request, data (i.e., information) is received, e.g., “receiving information from the backup server in response to the retrieval request over the network connection, wherein the information is retrieved from a storage device by the backup server”);
 generating, by the open system, open system data by transforming the record data to a format usable in the open system (Peleg [0121] e.g., “The transformation of the data between the mainframe formats and the open system formats is done by the backup and restore agent on the mainframe); and 
 providing, by the open system, the open system data to a user application (Peleg [0029] and [0033] where a user provided with the open system data, e.g., “The system, which may be implemented as software, has a client component executed by the MF operating system, and a server component executed by the open storage system. The client component connects the MF computer to the open system using standard network connectivity). account ID (i.e., record key), name, address, contact information, etc.), and/or the like”. See also [0018], e.g., “a data service request comprising the unique process code and the reformatted data input”); and wherein the record data as a part of the data set of the mainframe system is a record of a specific row corresponding to the record key of the data set (Lingamneni [0072] describes database that include a flat file structure stored in the form of rows, e.g., “Each record may be a single file, a series of files, a linked series of data fields or any other data structure”). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Peleg and Lingamneni. One having  ordinary skill in the art would have been motivated to combine the two reference in order where the data operation sequence includes an ordered list of the executable operations, and thus improves accuracy for name matching or address matching to enable to reduce the risk or loss associated with fraud.

Regarding claim 14, the rejection of claim 2 is hereby incorporated by reference, Peleg and Lingamneni discloses a computer program, wherein the record request includes only a specific row of the data set stored in the mainframe system  (Lingamneni [0072] describes database that include a flat file structure stored in the form of rows, e.g., “Each record may be a single file, a series of files, a linked series of data fields or any other data structure”). See also [0002], (records referred to as rows.)
11.	Claim 5 is rejected under AIA  35 U.S.C. 103 as being un-patentable over Peleg U.S. 2017/0017553 A1 (hereinafter Peleg) in view of Lingamneni U.S. 2018/0181610 A1 (hereinafter Lingamneni) further in view of Cai et al. U.S. 2015/0278272 A1 (hereinafter Cai).

 Regarding claim 5, the rejection of claim 1 is hereby incorporated by reference, Peleg discloses a computer program discloses a mainframe computer system and 
  However, Cai discloses a computer program, wherein the predetermined protocol includes a Cobol copybook (Cai [0017] e.g., “COBOL, a programming language that is mainly used in the mainframe computing environment, uses copybooks to define the data structures. In COBOL, a copybook file can be used to define the data elements that may be referenced by the mainframe programs”). 
 It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Cai into the method of Peleg to have the transactional adaptor converts data elements between data structures in the mainframe computing environment and record buffers in the transactional system, thus improves the performance of a transactional system.


12.	Claim 10 is rejected under AIA  35 U.S.C. 103 as being un-patentable over Peleg U.S. 2017/0017553 A1 (hereinafter Peleg) in view of Lingamneni U.S. 2018/0181610 A1 (hereinafter Lingamneni) further in view of Nalis et al. U.S. Patent 9,111,037 B1 (hereinafter Nalis).

 Regarding claim 10, the rejection of claim 1 is hereby incorporated by reference, Peleg does not clearly disclose a computer program, transmitting a query close signal to the mainframe system to close the data set in the mainframe system when the open system completes a record query of the mainframe system.

 It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Nails into the method of Peleg to have the method for supporting integrating testing of job control language tests in a software testing management platform.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara T Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU MITIKU/Examiner, Art Unit 2156                                                                                                                                                                                                        

/MATTHEW ELL/Primary Examiner, Art Unit 2145